196 P.3d 138 (2008)
164 Wash.2d 1024
In re the Personal Restraint Petition of Corey BEITO, Jr., Petitioner.
No. 77973-2.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered this matter at its October 1, 2008, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted on the Blakely issue only. The Petitioner's motion to permit substitution of counsel is granted. The Petitioner's motion to modify the clerk's ruling rejecting his supplemental brief is granted and the Petitioner's supplemental brief is accepted for filing. The Respondent may serve and file a brief in response to Petitioner's supplemental brief by not later than November 5, 2008.
/s/ Gerry L. Alexander
Chief Justice